 



EXHIBIT 10.32

         
TO:
       

       
 
       

  2005 EXECUTIVE INCENTIVE PLAN (EIP)    

INTERNATIONAL TECHNIDYNE CORPORATION

EXECUTIVE INCENTIVE PLAN (EIP)

FY 2005

 



--------------------------------------------------------------------------------



 



         
TO:
       

       
 
       

  2005 EXECUTIVE INCENTIVE PLAN (EIP)    



I.   Objective       ITC’s Executive Incentive Plan, hereinafter referred to as
EIP is intended to reward executive personnel who significantly impact and
influence ITC’s productivity in proportion to their accomplishment of specified
objectives.       The purpose of the plan is to ensure maximum return to ITC by
encouraging greater initiative, resourcefulness, teamwork and efficiency on the
part of senior management whose performance and responsibilities directly affect
company profits.       Awarding of the bonus will be based on accomplishing a
set of annual objectives, determined by the Chief Executive Officer (“CEO”) and
the Board of Directors, typically at the beginning of the year. Bonus
determinations and payouts will take place after the financial statements have
been prepared for the fiscal year.   II.   Determination Of The Fund       The
availability of, and participants in, the fund will be set by the CEO and
approved by the Board of Directors as part of the annual budgeting process.  
III.   Effective Date       The effective date of this program is January 2,
2005, the beginning of the plan year, and will continue in effect until
December 31, 2005, or until terminated or amended by the Board of Directors.
This plan supersedes all prior EIP plans.   IV.   Eligibility      
Participation in the plan is limited to those in comparable levels of
responsibility who have a direct and significant influence on ITC’s growth and
profitability. Employees must be regular and not eligible for any other ITC
commission, bonus or incentive plan in order to be eligible to participate in
the EIP.       Participating employees will be determined at the beginning of
the fiscal year, or at such time during the Fiscal Year that an employee
achieves an eligible position. Employees will be notified of their eligibility
and plan objectives, as soon as possible after the determination by the CEO or
Board of Directors.       Individuals must be employed by ITC at the close of
the fiscal year in order to be eligible for an award under the EIP except
participants who are involuntarily terminated due to a divestiture, plant
closing, reorganization or reduction in force during the plan year may receive
an award on the prorated basis described in Section VIII, Plan Administration,
Prorated Awards, (subject to approval by the CEO). These monies will be paid out
at the usual and customary time of payment of all bonuses. For purposes of this
plan, termination shall mean the day the employee leaves the job, which may not
necessarily be the last day on the payroll.

 



--------------------------------------------------------------------------------



 



         
TO:
       

       
 
       

  2005 EXECUTIVE INCENTIVE PLAN (EIP)    



V.   Incentive Objectives       Objectives will be agreed to by the CEO with the
Senior Management reporting to him and with concurrence by the Board of
Directors as necessary. Generally, there will be a minimum of four up to a
maximum of seven objectives, which will include two or more financial
objectives. Each objective will be weighted according to its importance, which
weight will determine the percentage of the bonus awarded for completion of that
objective. (See Section VI below.)       After approval, copies of these goals
must be submitted to the Vice President of Human Resources.   VI.   Bonus
Opportunity and Award       The award opportunity will be expressed as a
percentage of the participant’s base salary at the close of the fiscal year. The
award will be approved by the Board of Directors or the CEO, and will be
consistent with the participant’s peers within the company.       The amount
that a participant actually receives for the full fiscal year will be based upon
the extent to which the set objectives have been achieved. The participant will
receive a percentage of the total award opportunity corresponding to the
percentage of each objective accomplished and the weight assigned to the
objective. Evaluations of performance against management and business plan
objectives are made for the full year prior to fiscal year-end payment.   VII.  
Performance Goal and Payout       In addition to your individual goals, everyone
will have two company-oriented financial goals that will be achieved according
to the following guidelines:

                                                      ITC     ITC (1)          
    Revenue     Pre-Bonus Division Income               Goal     Award     Goal
    Award  
Threshold
  = to, or >   $ *       50 %   $ *       50 %
Target
  = to, or >   $ *       100 %   $ *       100 %



     Note: If revenue is less than $* (90% of target) no payment is earned for
that objective. If pre-bonus divisional income is less than $* (85% of target),
no payment is earned for that objective. If actual results fall between
threshold and target, interpolate between them to get actual payout percentage.
This percentage will be multiplied times the weight given the objective in your
individual plan to determine the achievement. Quarterly revenue and pre-bonus
income information may be released at the end of each quarter, after earnings
have been disclosed to the public.



--------------------------------------------------------------------------------

(1)       Pre-bonus divisional income is defined as GAAP net income for the ITC
Division excluding the effect of amortization of goodwill and purchased
intangibles, in process research and development, merger restructuring and
unusual costs, stock-based employee   * Amounts to be determined by the
Compensation and Option Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



         
TO:
       

       
 
       

  2005 EXECUTIVE INCENTIVE PLAN (EIP)    



      compensation expense, income tax expense (benefit), interest income
(expense) and special incentive awards. Additionally, other income/expenses at
the Corporate level are excluded as well as all Corporate departmental expenses
related to Corporate Administration, Investor Relations, Finance & Accounting,
Human Resources and Information Technology and income and expenses related to
the ITC Division.



VIII.   Over-Achievement Award Opportunity/Performance Accelerator            In
addition, each EIP participant will receive a [x]**% increase for every [y]**%
increase in pre-bonus income over the target level.   IX.   Plan Administration
      Prorated Awards. Individuals who are promoted to eligible positions during
the plan year, new hires into eligible positions and eligible employees who are
either on leave or on active written warning for part of the year may be awarded
partial bonuses under this program, based on the accomplished objectives and
their respective weights, subject to the approval of the CEO.       Transfers.
In the event of transfer of an eligible participant to another position or
department, the transferring manager will evaluate EIP results for prorated
award (see Prorated Awards above) at the end of the year, and forward copies to
the Human Resources Department. The hiring manager will be responsible for
setting the key business plan objectives for the balance of the year, if
applicable, and forwarding the original to Human Resources for approval. Awards
based on these objectives will be prorated (see Prorated Awards above) as well,
for end of the year payment.       Authority. The Board of Directors shall have
the full power and authority to construe, interpret and administer the plan. All
decisions, actions or interpretations of the Board of Directors shall be final
and conclusive and binding on all parties. This program shall be administered by
the Human Resources Department.   X.   General Provisions



  •   The Executive Incentive Plan for 2005 may be reviewed and revised at the
Board’s discretion.     •   Nothing in this plan shall be construed to limit in
any way the right of International Technidyne Corporation to terminate an
employee’s employment at any time, with or without cause or notice, nor shall it
be evidence of any agreement or understanding, expressed or implied, that
Thoratec or any of its subsidiaries will employ an employee in any particular
position, for any particular period of time, ensure participation in any
incentive programs, or the granting of awards from such programs as they may
from time to time exist or be constituted. ITC reserves the right to discontinue
or alter the plan at its sole discretion at any time with or without notice.



--------------------------------------------------------------------------------

**   Percentages for [x] and [y] to be determined by the Compensation and Option
Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



         
TO:
       

       
 
       

  2005 EXECUTIVE INCENTIVE PLAN (EIP)    

ACKNOWLEDGEMENT

I
                                                                                
hereby acknowledge that I have received, read and understand the 2005 Executive
Incentive Plan and agree to the conditions therein.

                  Signature   Date

 